DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment of 05/31/2022. It is noted that in the amendment, applicant has amended claims 1, 15 and 19-20. There is not any claim being added into or canceled from the application. The pending claims are claims 1-20.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 5/31/2022 and applicant's arguments provided in the mentioned amendment, pages 6-11, have been fully considered and yielded the following conclusions.
A) Regarding to the Claim Interpretation as set forth in the office action of 3/29/2022, it is noted that applicant has not provided any new arguments from the arguments provided in the amendment of 12/20/2021, page 9, thus, the Claim Interpretation of each of claim limitations of “a scan illumination unit” and “a descanned detection unit” as recited in claim 1 on lines 2 and 5, respectively, and in claim 15 on lines 3 and 6, respectively, is maintained in the present office action.
B) Regarding to the rejections of claims 1-4, 12-15 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 3/29/2022, the amendments to the claims as provided in the amendment of /31/2022 and applicant’s arguments provided the mentioned amendment, pages 6-9, have been fully considered and are sufficient to overcome the rejection of the mentioned claims 2-4 as set forth in the mentioned office action.
C) Regarding to the rejection of claims 1, 3, 12, 15 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al (WO 2015/109323), the rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Gerstner et al (US Publication No. 2005/0179892), the rejection of claims 13-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Knebel (US Publication No. 2003/0179372),and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Bohm (Germany reference No. DE 103 37 345) as set forth in the office action of 3/29/2022, the amendments to the claims as provided in the amendment of 5/31/2022 and applicant’s arguments provided the mentioned amendment, pages 9-11, have been fully considered 
but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
5.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a scan illumination unit” and “a descanned detection unit” as recited in each of claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1, 3, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al (WO 2015/109323, of record) in view of Chen et al (US Patent No. 8,773,757).
Hillman et al discloses a light microscope. 
a) Regarding to the features recited in present claim 1, the microscope as described in pages 1-24 and 30-42 and shown in figs. 1-2, and 11, for example, comprises the following features:
a1) a scan illumination unit (collimated laser input, cylindrical lens, galvo-mounted polygon mirror, scan lens, tube lens, objective lens) which is designed to illuminate a specimen having a line focus produced by an illumination light beam and moved transversely to a light propagation direction; 
a2) a descanned detection unit (objective lens, tube lens, scan lens, galvo-mounted polygon mirror, lens, objective lenses, emission filter, DV2 image splitter, detectors) which is designed to produce a stationary first line image of a target region from detection light that originates from a target region of the specimen illuminated with the moving line focus;
a3) the scan illumination unit and the descanned detection unit have a common objective, which is designed to receive both the illumination light beam and the detection light; and
a4) the descanned detection unit contains a dispersive element (DV2 image splitter) which is designed to spectrally split the detection light in order to generate multiple second line images, corresponding to the first line image, with different spectral compositions. 
It is noted that while the claim 1 recites a dispersive element for splitting detected light into multiple line images; however, the claim does not recite any specific limitation/feature(s) regarding to the structure of the dispersive element. Applicant should note that an image splitter is considered as an optical element which splits a (line) image onto different (line) images based on optical structure in response to wavelengths of incident light.
b) Regarding to the feature related to an optical element of the descanned detection unit as recited in present claim 3, such feature is disclosed in the microscope shown in figure 2 of Hillman et al where at least one lens element is disposed between the “oblique image plane” and the dispersive element (DV2 image splitter).
c) Regarding to the feature related to at least one light blocking element located in the descanned detection unit as recited in present claim 12, such feature is disclosed by Hillman et al as can be seen in page 41 and shown in figure 2, see the “emission filter”, which emission filter is designed to block spectral components of the detection light that are within a wavelength range of the illumination light beam. 
d) Regarding to the method claim as recited in present claim 15, such method steps are implicitly met by the structural limitations of the microscope provided by Hillman et al.
The only feature missing from the light microscope provided by Hillman et al is that Hillman et al does not clearly disclose that the illumination light beam provides a line of focus and the stationary first line image of points in the specimen lying along the light propagation direction as claimed in present claims 1 and 15. However, the use of an illumination system having a broadband light source and an objective system for proving illumination light of different wavelengths focused in different points of a sample volume along a line focus on the light propagation direction and light from different points of the sample volume are focused onto a detecting light dispersion module having array of image sensors is known to one skilled in the art as can be seen in the microscope system provided by Chen et al, see columns 5-9 and figs. 2-7, for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope provided by Hillman et al by using an illumination system having a broadband light source and an objective system for proving illumination light of different wavelengths focused in different points of a sample volume along a line focus on the light propagation direction and light from different points of the sample volume are focused onto a detecting light dispersion module having array of image sensors as suggested by Chen et al for the purpose of observing and imaging the entire sample volume.
e) Regarding to the feature recited in present claim 19, it is noted that the first line image does  not include any image point that are outside of the image points in the sample lying along the light propagation direction, see Chen et al.
11.       Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Chen et al as applied to claim 1 above and further in view of Gerstner et al (US Publication No. 2005/0179892, of record).
In the combined product provided by Hillman et al and Chen et al, it is noted that Hillman et al does not explicitly disclose that there is a slit diaphragm arranged at the location of the first line image and the splitting direction of the dispersive element is perpendicular to the longitudinal extension of the first line image as recited in present claims 2 and 4. However, an arrangement of a slit diaphragm at the location of an image in a confocal microscope with descanned detection is known to one skilled in the art as can be seen in the microscope provided by Gerstner et al. In particular, in the microscope with a descanned detection, a pinhole (PH) is located at an image position of detected light, the first image mirror collimates detected light to a grating (G) which acts as a dispersive element for splitting detected image light onto multiple image lights with different wavelengths and the second imaging mirror (S1) focusing light of different wavelengths to different sections/detecting elements (DE). Regarding to the feature that the splitting direction as recited in present claim 2, it is noted that an arrangement of the dispersive element and its correspond elements and detectors in a vertical direction or a horizontal direction with respect to an incident line image for splitting the line image in a vertical or horizontal directions would have been obvious to one skilled in the art. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hillman et al and Chen et al by using a pinhole at the image location of detected light as suggested by Gerstner et al and rearranging the positions of the image splitter and its correspond detectors in a vertical direction or a horizontal direction with respect to an incident line image for splitting the line image in a vertical or horizontal directions to meet a particular arrangement/application.12.       Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Chen et al as applied to claim 12 above and further in view of Knebel (US Publication No. 2003/0179372, of record).
In the combined product provided by Hillman et al and Chen et al, while Hillman et al discloses a light blocking element located upstream a dispersive element; however, Hillman et al does not disclose that the light blocking element is located downstream of the dispersive element wherein the light blocking element is displaceable in the splitting direction as recited in present claims 13 and 17. Note that the feature related to a common light deflector in both scan illumination unit and descanned detection unit as recited in present claim 14 and the common deflection is rotatable about two axes as recited in present claim 18 both are disclosed by Hillman et al as can be seen in page 12 and shown in figure 2.
Regarding to the features recited in present claims 13 and 17, the use of a displaceable light blocking element downstream of a dispersive element in a microscope having a scan illumination unit and a descanned detection unit is known to one skilled in the art as can be seen in the microscope disclosed by Knebel. In particular, Knebel discloses a microscope having a scan illumination unit and descanned detection unit having a common objective lens and teaches the use of a dispersive element (37) and a detection system wherein light blocking elements (43, 53, 63) each is displaceable and located downstream of the dispersive element (37). Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hillman et al and Chen et al by using light blocking element(s) downstream of a dispersive element as suggested by Knebel for the purpose of controlling the detected light to its detecting element.
13.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Chen et al as applied to claim 1 above and further in view of Bohm (Germany reference No. DE 103 37 345, of record).
In the combined product provided by Hillman et al and Chen et al, while Hillman et al discloses the descanned detection unit contains a dispersive element (DV2 image splitter) which is designed to spectrally split the detection light in order to generate multiple second line images, corresponding to the first line image, with different spectral compositions. It is noted that while the claim 1 recites a dispersive element for splitting detected light into multiple line images; however, the claim does not recite any specific limitation/feature(s) regarding to the structure of the dispersive element. Applicant should note that an image splitter is considered as an optical element which splits a (line) image onto different (line) images based on optical structure in response to wavelengths of incident light.
Regarding to present claim 20, while the dispersive provided by Hillman et al does not clearly disclose that the dispersive element produces at least three line images of different spectral compositions; however, the use of a dispersive element in a confocal microscope wherein the dispersive element splits/produces three line images of a detection light incident thereon is known to one skilled in the art as can be seen in the detection system provided by Bohm, see paragraph [0018] and fig. 1 in which it discloses the dispersive element (5) for splitting an incident detection light into three detection light of different colors. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the dispersive element located in the detection system of the combined product provided by Hillman et al and Chen et al by using a dispersive element for splitting an incident detection light into three detection light of different colors as suggested by Bohm for the purpose of receiving image of different colors to be served for an analyzing process.
Conclusion
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872